Appellant renews his complaint of the argument of the district attorney set out in our original opinion. For a man to stab to death his wife, without other excuse save that she was about to go to town without his consent; and for him to continue to inflict other deadly wounds upon the body of his victim, would make such state of case as that the language used in describing the offense, or the man who committed it, — which might ordinarily be deemed objectionable, — would not be so upon such facts. We have again *Page 604 
carefully considered the matter, and find ourselves unwilling to hold the language used of such character as to necessitate a reversal under the facts of this case.
The motion for rehearing is overruled.
Overruled.